Citation Nr: 0528550	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 


REMAND

The veteran has been granted service connection and a 30 
percent rating for PTSD.  A review of the record reveals that 
the veteran's most recent VA psychiatric examination was in 
October 2004.  The veteran provided testimony before the 
undersigned Veterans Law Judge in August 2005.  At the 
hearing the veteran and his spouse asserted that the 
veteran's PTSD symptoms had increased in severity since the 
October 2004 VA examination.  The Board notes that a new VA 
examination is necessary in order to determine the current 
severity of this disability for rating purposes.  See 
38 C.F.R. § 3.159(c)(4) (2004).  

The Board also notes that the veteran reported at his hearing 
that he has weekly psychiatric therapy at his local VA 
medical center.  No VA outpatient records for the period 
since June 2000 have been associated with the claims folder.  
Copies of the more recent VA medical records should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2004).  

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
provide any pertinent evidence in his 
possession, not already of record, and to 
either provide a copy of any other 
records pertaining to treatment or 
evaluation of his PTSD since June 2000, 
or the identify information and any 
necessary authorization to enable VBA to 
obtain the records on his behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  In any event, the VBA should 
obtain a copy of all pertinent VA 
outpatient and therapy records for the 
period since June 2000.  If the VBA is 
unable to obtain a copy of any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should state on the examination 
report whether the veteran's claims file 
has been reviewed.  All indicated studies 
and tests should be performed, and all 
manifestations of the veteran's PTSD 
should be identified.  The examiner 
should assign a GAF score based solely on 
the veteran's service-connected PTSD and 
provide an explanation of the 
significance of the score assigned.    

4.  The VBA should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the VBA should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the VBA should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The VBA should also undertake any 
other development it determines to be 
warranted.

6.  After the above actions have been 
accomplished, the VBA should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the VBA should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

